Citation Nr: 1640517	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  14-29 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with anxiety.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 2010 to February 2011, and from January 2013 to January 2014.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO).  


FINDING OF FACT

Currently diagnosed adjustment disorder with anxiety is related to active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for adjustment disorder with anxiety has been met. 38 U.S.C.A. 
§§ 1110, 1154, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health. 

The Veteran contends that he has anxiety and sleep disturbance due to his deployment in Afghanistan.  He contends in a July 2014 statement that he had been struggling with stress-related issues ever since his return from Afghanistan.  The Veteran described symptoms of stress, feelings of nervousness, a lack of patience, and relationship difficulties.  A July 2014 statement from the Veteran's girlfriend also indicates that the Veteran's behavior had changed since he returned from his deployment, noting symptoms of stress, a lack of sensitivity, nervousness, and irritability.  

The Veteran has currently diagnosed adjustment disorder with anxiety.  A July 2014 VA authorized examination identifies a current DSM-IV diagnosis of adjustment disorder with anxiety.  Symptoms of sleep disturbance were noted to be secondary to anxiety.  VA treatment records identify diagnoses of both adjustment disorder with anxiety and generalized anxiety disorder, treated since February 2014.  

The weight of the evidence shows that currently diagnosed adjustment disorder with anxiety was incurred in service.  The Board finds that an acquired psychiatric disorder was not "noted" at service entrance.  Service treatment records, to include a February 2010 enlistment examination report, do not identify any psychiatric complaints or diagnoses in service or at service entrance.  Because the Veteran noted a past arrest for underage consumption on a February 2010 supplemental health screening, he was referred for a psychiatric evaluation at the time of enlistment.  On the March 2010 psychiatric evaluation, a mental status examination was stated to be well within normal limits and no psychiatric disorder was identified.  Thus, with respect to the claimed acquired psychiatric disorder, the Board finds that the Veteran is presumed to be sound at service entrance.   

The Veteran had no psychiatric complaints in service.  In a March 2014 Post-deployment Health Reassessment, completed shortly after separation from service in January 2014, the Veteran identified no stressors or psychiatric symptoms during his deployment, but noted that he had been treated at VA for anxiety.  In the Post-deployment Health Reassessment, a referral was requested for problems relating to sleep, concentration, memory, and anxiety.  

VA treatment records show that the Veteran began receiving treatment for symptoms of anxiety in February 2014, just one month after service separation.  He was variously diagnosed with adjustment disorder with anxiety and generalized anxiety disorder in March 2014, and he continued to receive treatment for a diagnosis of adjustment disorder with anxiety in 2014.

During a June 2014 VA authorized psychiatric examination, the Veteran was diagnosed with adjustment disorder with anxiety.  The examiner stated, based on a comprehensive mental health examination, which included a review of the record and a discussion of the Veteran's mental health history, that the Veteran endorsed adjustment difficulties with marked anxiety symptoms following his recent return from deployment.  The examiner opined that the onset of his symptoms appeared to be associated with this stressor, referring to his deployment.  Sleep disturbance was stated to be related to the Veteran's anxiety.  

The record shows that the Veteran sought psychiatric treatment for anxiety just one month after service separation, noted having symptoms related to anxiety on a Post-deployment Health Reassessment, and a VA authorized examiner has related a current diagnosis of adjustment disorder with anxiety to the Veteran's 2013 deployment.  For these reasons, the Board finds that diagnosed adjustment disorder with anxiety is related to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for adjustment disorder with anxiety have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for adjustment disorder with anxiety is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


